Citation Nr: 0114831	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for dental trauma.

4. Entitlement to service connection for pulmonary 
tuberculosis (PTB).

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for residuals of an L3 
compression fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Winston-Salem, 
North Carolina.


REMAND

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  This 
law also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA, it 
would be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered to 
comply with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

It appears from the record that the veteran is receiving 
ongoing treatment at VA and private medical facilities.  The 
most recent VA treatment records and private medical records 
are dated in 1997 and 1998 respectively.  The Board is of the 
opinion that the current records should be obtained.   The 
most recent VA examination of the low back was in April 1997.  
In view of the on going treatment the Board is of the opinion 
that a contemporaneous examination should be performed.  The 
most recent VA psychiatric examination was conducted in 
January 2000.  The examination report does not include a 
Global Assessment of Functioning (GAF) score, which the Board 
believes would be of assistance in rendering a determination 
regarding this issue.  The Board also believes more specific 
information regarding the claim for dental trauma should be 
obtained.

A review of the service medical records show that the veteran 
tested positive for purified protein derivative (PPD) of 
tuberculin in 1977 and was placed on isoniazid (INH) therapy.  
In July 1978 she was referred for an evaluation for active or 
inactive PTB.  In February 1990 she was evaluated by a state 
facility for a positive skin test.  In September 1990 it was 
remarked that the veteran had no symptoms suggestive of 
active PTB.  The service personnel records show that the 
veteran in part worked as a light and heavy vehicle driver.  
In view of these facts, the Board finds that additional 
development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all 
military, VA and private medical records 
pertaining to treatment for all claimed 
disorders since her release from active 
duty to the present which have not been 
previously submitted. 

3.The RO should request the Fayetteville 
VAMC to furnish copies of all treatment 
record covering the period from July 1997 
to the present.

4.  A VA dental examination should be 
performed in order to determine the 
nature, severity, and etiology of the 
claimed dental trauma.  It is requested 
that the examiner obtain a detailed 
history of the dental trauma, to include 
identification of the tooth (teeth) 
involved and the date and location of the 
trauma.  The examiner must be furnished 
the claims folder and a copy of this 
Remand to review prior to the 
examination.  All indicated tests should 
be conducted.  Following the examination, 
the examiner is requested to render an 
opinion as to whether or not there are 
any dental findings consistent with 
dental trauma.  If yes, whether it is as 
likely as not that these findings are 
related to service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

5.  A VA examination should be conducted 
by a psychiatrist to determine the 
severity of the service-connected PTSD.  
All necessary tests and studies deemed 
necessary should be conducted.  It is 
requested that the examiner obtain a 
detailed occupational history. The 
examiner should express an opinion on the 
extent to which PTSD affects the 
veteran's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning (GAF) score as to the 
veteran's service-connected PTSD with an 
explanation of the numeric code assigned.  
The claims folder and a copy of this 
Remand must be made available to the 
physician for review in conjunction with 
the examination.

6.  A VA examination should be conducted 
by a pulmonary specialist to determine 
the presence, and etiology of the claimed 
PTB.  The claims folder and a copy of 
this Remand are to be made available to 
the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  It is requested 
that the examiner indicate whether the 
veteran has pulmonary tuberculosis or any 
residual thereof which is related to 
service or manifested within three years 
after service.  If no, it is requested 
that the examiner comment on the clinical 
significance of the inservice of the 
positive PPD and INH therapy.  A complete 
rational for any opinion expressed should 
be included in the examination report.

7.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders (M.D.) in order to determine 
the nature, severity and etiology of any 
hearing loss.  In addition to an 
audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed 
history of in service and post service 
noise exposure.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any hearing 
loss diagnosed is related to veteran's 
military service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

8.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature and severity of the service 
connected residuals, compression fracture 
of the L3.  The examining specialist must 
be provided with the veteran's claims 
folder and a copy of this Remand.  In 
addition to an EMG and nerve conduction 
studies, any other testing deemed 
necessary should be performed.  

The examination should include range of 
motion studies and the examiner is 
requested to include the degrees, which 
constitute normal range of motion of the 
lumbosacral spine.  The examiner should 
indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

9.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate this claim.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


